 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, Local 338, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, and Douglas Cusick, its agent, shall notifythe Regional Director for Region 18, in writing, whether it will or willnot refrain from forcing or requiring the Employer, by means pro-scribed by Section 8(b) (4) (D), to award the work in dispute to itsmembers rather than to members of Local 84.The Crescent Bed Company,Inc.andUnited Steelworkers ofAmerica.CaseNo. 15-CA-9507.March 3,1966DECISION AND ORDEROn April 16, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed excep-tions to the Decision and supporting briefs; the Charging Union filedcross-exceptions and a brief; and the Respondent and General Coun-sel then filed answering briefs to each other's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs, andthe entire record in this case, and hereby adopts the findings, conclu-sions,and recommendations of the Trial Examiner, as modified herein.The salient facts are summarized here. Shortly before the termi-nation date of their first contract, the parties began negotiating a newagreement.Respondent was represented by its president, Wallen, andthe Union by Nassar, a staff representative, together with a committeefrom its Local 3551.On November 30, 1963, the parties came to anunderstanding on the terms of a new agreement, and the Union under-took to prepare a written draft for the signature of the parties.Respondent put into effect the wage increases and other improvedbenefits called for in the agreement, as of December 1.On Decem-ber 16, 1963, a written copy of the agreement was signed by Wallen157 NLRB No. 22. THE CRESCENT BED COMPANY, INC.297and Nassar, and the latter then took all the signed copies with himfor submission first to the Union's district headquarters and eventu-ally to the Union's International officers in Pittsburgh.This was inaccord with the requirements of the Union's constitution that theInternational was to be the contracting party in all bargaining agree-ments, and that all such agreements had to be approved and signed byits officers.In the meantime, a dispute arose between the parties as to the mean-ing of a newly adopted provision in the 1963 agreement, relating toRespondent's right to adjust incentive rates downward.The employ-ees were dissatisfied with the adjustments effected, and some of themengaged in a slowdown. It was then late in March 1964, and Wallenbegan pressing Nassar for a copy of the executed agreement whichhad not yet been returned by the International.Another monthpassed, and on April 23, 1964, the employees struck, in violation ofthe agreement, when Respondent disciplined an employee for engagingin a slowdown.Nassar sent Respondent a telegram advising it thatthe Union had not authorized the stoppage, and, at an employees'meeting, requested them to end their strike and return to work. Later,the Union placed its local under an administratorship.Picketingcontinued until June 16, but by that time a number of the strikers hadbeen replaced, and the plant was in full operation.About 10 days after the strike began, Respondent's attorney wroteNassar pointing out that the agreement had never been signed by theInternational officers, that the employees were on strike in violationof the no-strike provision, and requesting that the International stateits position with respect to the contract.Four days later, on May 8,1964, Nassar replied that an executed copy of the agreement had beendelivered to Respondent that day.On May 12 President Wallenresponded, saying that he had received the signed contract, but did notbelieve that there was at that time a contract in effect between theparties.Further letters and meetings brought about no changes intheir positions, the Union insisting that there was a binding contractin effect, and the Respondent insisting there was not.1.On these facts, as more fully discussed in his Decision, the TrialExaminer found that the parties were bound by an oral agreement,providing the.same substantive terms as the agreement which Wallenand Nassar had signed on December 16, 1963.We agree that theparties had entered into, and were bound by, an agreement, but, con-trary to the Trial Examiner, we hold that it was the written contractwhich governed their relationship.It is evident that the parties nevercontemplated entering into any agreement other than that fixed bythe written document which Nassar submitted to his Union's officersfor their approval.Thus, as late as May 4, 1964, Respondent's coun- -298DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel inquired of Nassar as to the International's position with respectto the contract, pointing out that the employees were on strike in vio-lation of its no-strike provision but without intimating in any waythat Respondent for that or any other reason considered itself or theUnion freed from the obligations of the written agreement.Four dayslater, with the Union's delivery of the signed agreement, the final stepin the formalities contemplated for effectuation of the agreement werecompleted.Without deciding whether Nassar's approval of the agree-ment on December 16, 1963, made it immediately binding on the Union,we find that certainly no later than May 8, 1964, the Respondent andthe Union had finally completed the formal requirements for completeeffectuation of the agreement whose terms they had decided upon onNovember 30, 1963.2.We agree with the TrialExaminerthat the Union was notrespon-sible for the slowdown initiated by some of the employees in protestagainst the Respondent's incentive rate changes, or for the strike whichfollowed.There is no evidence of clandestine support by the Unionof the slowdown and strike which would overcome the contrary evi-dence, i.e., that Nassaradvised Respondent that the Union had notauthorizedthe strike;Nassar requestedthe employees to return im-mediatelyto work; and disciplinary action was taken in placing theoffending local underan administratorship.Nassar's efforts, in dis-cussingthe incentiveratedispute with Respondent, to have it adopt theUnion's interpretationof the newly draftedsectionof the contract seemto have been more an attemptto clarify its intent than a device tomodify orrewrite theexpress terms of the clause.We seeno reason,therefore,for findingthat the Unionhad engaged in a course of con-duct before May 8, 1964,which in andof itselfwould justify the Re-spondentin treatingthe agreement, if it were not already effective, asbeing terminated,rescinded,or repudiated before that date.3.The Charging Union has pendinga suit againstRespondentunder Section 301 of the Act, in which it seeks enforcement of thearbitration provisions of the 1963 contract.Respondent admits thatthe Board and the Federal district court in which the suit has beenbrought have concurrent jurisdiction, and that the Union may at thesame timeseek a statutory remedy from the Board in theform of abargaining order, and a contractual remedy from the court, in theform of an order to arbitrate.Respondent argues, however, that theissue,basic to both proceedings, is whether there is a binding contractin effect, and that this issue should first be decided by the court, sinceit is the only forum which can order enforcement of the contract.Webelieve, on the contrary, that the Board, in remedying the statutoryviolation of a refusal to bargain through failing to abide by an exist-ing contract, in accordance with the obligations imposed by Section THE CRESCENT BED COMPANY, INC.299'8 (d) of the Act, may also order enforcement of the contract by requir-ing the offending party to honor the contract and to assume its obli-gations thereunder.'Whether the Charging Union's course ofconduct between December 16, 1963, and May 8, 1964, justifiedRespondent in repudiating the contract or in considering it mutuallyrescinded is a question which the Board is as competent to resolve asthe court, since it underlies, and is preliminary to, the statutory issue,of whether Section 8(a) (5) has been violated through Respondent'srefusal to honor the contract after May 12, 1964.4. It is not for the Board to construe the full meaning or effect ofthe contractual provision by which Respondent was permitted to makecertain unilateral changes in incentive rates, and which has given'riseto this proceeding .2The parties are free to pursue their respectivecontentions as to the proper interpretation of this provision under thegrievance-arbitration clause of the contract which is presently in effectand which we are ordering Respondent to abide by.Other changes unilaterally instituted by Respondent in the termsand conditions of employment established by the contract, such as itsrefusal to process grievances, to accept union checkoff cards, and tofurnish the Union with an up-to-date seniority list, are independentviolations of Section 8(a) (5) and (1), but require no specific reme-dial order since they will automatically be rectified when Respondentcomplies with our order to honor and abide by the contract. Therewere also apparently some unilateral changes in eligibility for vaca-tion and holiday pay which, in our opinion, were so minimal as notto require any remedy other than reinstitution of the contractualterms with respect to these matters.Finally, reimbursement of dues to the Union, which Respondentfailed to check off from its employees' wages, will not be ordered, inthe exercise of our discretionary authority in remedial matters,because of the Union's own dereliction in delaying prompt executionof the contract by its International officers.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, The Crescent Bed Company, Inc., New Orleans, Louisi-ana, its officers, agents, successors, and assigns, shall :1.Cease and desist from repudiating, refusing to honor, or, exceptas permitted by Section 8(d) of the Act, unilaterally modifying or-i Gene Hyde d/b/a Hyde's Supermarket,145 NLRB1252,enfd. 339 F. 2d 568(C.A. 9).2United Telephone Company of the West andUnited Utilities,Incorporated,112 NLRB779;Morton Salt Company,119 NLRB 1402 ;National Dairy Products Corporation,DetroitCreamery Division,126 NLRB 434. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminating the written agreement entered into between it and theUnion, as found above, or from engaging in any like or related con-duct in derogation of its statutory duty to bargain.2.Take the following affirmative action which it is found will effec-tuate the policies of the Act :(a)Recognize the Union as the exclusive bargaining representa-tive of its employees in the unit described by the Board in its certifi-cation dated October 2, 1961, and honor the written collective-bargaining agreement which it entered into with the Union, as foundabove.(b)Post at its plant in New Orleans, Louisiana, the attached noticemarked "Appendix." i Copies of such notice, to be furnished by theRegional Director for Region 15, shall, after being duly signed bythe Company's representative, be posted by the Company immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Company to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify said Regional Director, in writing, within 10 days fromthe date of this order, what steps have been taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree ofthe United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL recognize United Steelworkers of America as theexclusive bargaining representative of our employees in the unitdescribed by the Board in its certification dated October 2, 1961,and will honor the collective-bargaining agreement which we andthat Union executed on or before May 8, 1964.THE CRESCENT BED COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material. THE CRESCENT BED COMPANY, INC.301Employees may communicate directly with the Board's RegionalOffice, T 6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana, Telephone No. 527-6391, if they have any ques-tions concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on June 18,1964, byUnited Steelworkers of America,hereincalled the Union,a complaint dated August7, 1964,was duly issued alleging thatthe Respondent,The CrescentBed Company, Inc., herein called the Company, hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) and(5) and Section 2(6) and(7) of the National LaborRelations Act, asamended,herein calledthe Act.The complaint,as amended at the hearing,alleges,in substance, thatabout December 1,1963, the Companyand the Union reached afinal and complete collective-bargaining agreement and since May 12, 1964, theCompany hasrefused to give effect to the provisions of said agreement and other-wise has refused to bargain collectivelywith the Unionas the exclusive representativeof the employees in a unit appropriatefor suchpurposes.The Respondent dulyfiled an answer to the complaint herein which,as amended at the hearing,generallydenies that it has engaged in the alleged unfair labor practices and affirmatively aversthat no collective-bargaining agreement had been reached with the Union as allegedin the complaint and, in the alternative,that any such agreement has been rescindedbecause of flagrant violations of its revisionsby the Union andits elected officialsand representatives.A hearing inthisproceeding was held before Trial ExaminerHerbert SilbermanatNewOrleans, Louisiana,on October8, 1964.Thereafter,briefs were duly filed by GeneralCounsel,Respondent,and the Charging Party.Upon the entirerecord in this caseand frommy observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANYRespondent,a Louisiana corporation,is engaged in the manufacture of metal bedsat its plantinNewOrleans, Louisiana.During the past 12 months,which periodis representative of Respondent's operations,in the course and conduct of its business,the Companypurchased raw materials,valued in excessof $50,000, which wereshippeddirectlyto its plant in the State of Louisiana from points outside the State,of Louisiana.Respondent admits, and I find,that the Company is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn October 2, 1961, the Union was certified as the exclusive collective-bargainingrepresentative of the employees in the following unit:All production and maintenance employees employed at Respondent's NewOrleans, Louisiana,plant,including truckdrivers,excluding office clerical employees,guards, and supervisors as defined in the Act.Thereafter,a written contract,dated December 15, 1961,was executed by theCompany and the Union which was effective from September 15, 1961,to Novem-ber 30, 1963.(Said agreement is hereinafter referred to as the 1961 Contract.)Following negotiations which were begun soon after August 30,1963,an under-standing with respect to an agreement to succeed the 1961 Contract was reached onNovember 30, 1963,effective as of December 1, 1963. (Said oral understandinghereinafter is referred to as the 1963 Understanding.)The Company was repre-sented at the negotiations by its president,Erwin H.Wallen, and the Union wasrepresented by its staff representative,Michael R.Nassar,and a three-man local 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion committee.'The Company immediately put into effect the wage increases andother employee benefits called for by the 1963 Understanding.Thereafter, Nassarprepared a typewritten draft of the Understanding which, on December 16, 1963, wassigned by Wallen on behalf of the Company and by Nassar and the three members-of the local union committee? (The written instrument hereinafter is referred to asthe December 1963 Instrument.)Nassar took with him all the signed copies of theInstrument and advised Wallen that they will be sent to the appropriate offices of theUnion for signature.Nassar also told Wallen that as soon as the Instruments wereprocessed and signed by the Union an executed copy would be sent to him .3Nassar forwarded the December 1963 Instrument to the Union's district directoron January2, 1964,together with a letter of transmittal requesting his approval and'signature.On January 6, 1964, the district director advised Nassar that he hadsigned the Instrument and was sending it to Pittsburgh for the approval of the Inter-national officers.Itwas not until May 8, 1964, that a fully executed copy of theDecember 1963 Instrument was delivered to the Company. This delay issignificantbecause of the events which occurred between early January and May 1964.A threshold question in this case concerns the authority of Nassar to bind theUnion.No evidence was offered at the hearing as to the authority which had beenspecifically delegated to Nassar by the Union.However, the Union's constitutioncontains the following provision:The International Union shall be the contracting party in all collective bargain-ing agreements and all such agreements shall be signed by International Officers.Nassar, who has held the position of staff representative for the Union for approxi-mately 8 years, when asked whether he had full and final authority to bind the Union,at first testified disingenuously, "As far as I am concerned, yes. I have never had anagreement returned on me that I signed."However, when pressed on cross-examination, Nassar further testified he did not know whether his signature on a con-tract,without more, was effective to bind the Union to all its terms and provisions-The Union's general procedure with regard to the execution of collective-bargainingagreements was explained by Warren V. Morel, who has been a staff representative ofthe Union for 21 years.According to Morel, the general procedure is for the staffrepresentative to forward the agreement to the district director for signature (in thiscase the district director's office was located at Tampa, Florida).The district direc-tor, in turn, transmits it to the Pittsburgh office of the Union for processing through,the contract department and for the signatures of the International officersTheexecuted agreement is then returned to the staff representative in the subdistrict officevia the district director.The record in this case indicates that the Union follows thedescribed procedure, not merely to perform some routine clerical functions, but inorder to permit the district director and the International officers to review collective-bargaining agreements before they become finally effective.Thus, with respect tothe December 1963 Instrument which Nassar submitted to District Director O. L.Garrison for his "approval and signature," the latter wrote to Nassar advising thathe was "sending it to Pittsburgh for approval" and complimenting Nassar upon"a very fine job in negotiating the new contract" in view of the situation of theCompany last year.1 The three members of the committee were officers of Local Union 3551 of United Steel-workers of America.Although not entirely clear from the record, it appears that themembership of the local was limited to employees of the Company.No evidence wasoffered by General Counsel concerning the authority, if any, of the three members of thecommitteeAs the relevant agreements in this case were between the Company and theUnited Steelworkers of America, it must be assumed, absent evidence to the contrary, thatthe members of the local union committee had no independent authority to bind theUnion to any agreement with the Company. See Trial Examiner's Decision inBig RunCoal & Clay Company,152 NLRB 1144.2 Although Wallen did not name Nassar as one of the persons who signed the Decem-ber 1963 Instrument on December 16, he did not contradict Nassar's testimony that Nassarsigned the Instrument on that day.Furthermore, a copy of the Instrument introducedin evidence at the hearing bears Nassar's signature.Accordingly, I find no basis to thecontention made in Respondent's brief that Nassar did not sign the Instrument.8A similar procedure had been followed with respect to the 1961 Contract. In thatinstance,after the Company had signed the agreement, it was forwarded to the Union'sdistrict director and International officers for their signatures.An executed copy wasreturned to the Company a couple of months later. THE CRESCENT BED COMPANY, INC.303In itsbrief, the Union, while avoiding any discussion of Nassar's authority, takesa surprising position concerning agreements negotiated by its staffrepresentatives.According to the Union, "companiesnegotiatingcollective bargainingagreementswith the Steelworkers know, on the one hand, that the collectivebargaining agree-ment will not be effective for its entire term unless approved and signed by the Inter-national Officers.On the other hand, they expect, and indeedinsist,that there willbe a bindingagreementas of the effective date of the agreement.As a result, theparties intend two consequences when they negotiate an agreement and thosepresentapprove it (as the parties did here on November 30 and December 16) : (1) thatthere is immediately an agreement binding on both parties; (2) thatthat agreementwill continue in effect until acted upon by the International Officers, and, if approvedand signed by them, will continue for its entire term. If the International Officersshould disapprove the agreement, then the agreement though it will have been effec-tive and binding on both parties until such time, will, at the moment of its disapprovalcease to be binding on either party."According to the Union's argument, the Com-pany was bound by the terms of the December 1963 Instrument while the Unionreserved to itself an unlimited amount of time within which to reassessitsbargainand to reject its tentative commitments should the Union determine that it wouldbe to its advantage to reopen negotiations. Such arrangement, so lacking in mutual-ity of obligation, would not promote the kind of stability in collective-bargainingrelationships which Congress intended to achieve under the aegis of the Act.Thus,while for reasons explicated below I find, in agreement with the Union, that as ofDecember 1, 1963, both the Union and Company were bound by a contractual rela-tionship, I disagree that the contract wouldceaseto be effectivethemoment theInternational officers should disapprove it.Once a collective-bargaining agreementhas been entered into, whether oral or written, except under unusualcircumstances,itmay not be terminated without observing the procedures of Section 8(d) of the Act.The 1963 Understanding permitted the Company to establishor to change incen-tive rates in defined cases.About January 10, 1964, acting in pursuance of this right,theCompany effected adjustments of various rates.Within 2 weeksthereafterWallen began to receive complaints that the adjustments did not comply with theintent of the 1963 Understanding?Despite a number ofdiscussions about the matterwhich were held between Wallen and union representatives on and prior to March 25,1964, the parties were unable to arrive at a mutually satisfactoryresolution of theirdifferences .5Wallen testified that at least three times prior to March 25, 1964, heasked Nassarfor an executed copy of the December 1963 Instrument and on one ofthese occa-sions, either in late February or early March, Nassar replied "that the contract wasbeing held up until he got this Section 6(d) straightened up," referringto the incen-tive rate dispute.Nassar did not specifically deny that he hadmade the statementattributed to him.However, Nassar testified as follows:Q. (By Mr. LUND.)All Tight.Mr. Nassar, had Mr. Wallen made inquiriesof you as to the whereabouts of this contract prior to this time?A. No, not ina sense.We talked about it comingdown and there didn'tseem to beanything too important about receiving a true copy.We were work-ing under an agreementand thatsufficed.Q. Did Mr. Wallen ever request youto send hima copy of thecontract?A. Not asI recall.&Despitesome ambiguityin therecord concerning the precise nature of the dispute,it appearsto have beenconcernedwith the fact that the Company was authorized toreduce ratesfor incentive jobs which were earning in excess of 50 percent of the averagestandard hourly rate. In makingthese adjustments the Company reduced the rates toa figure it consideredto be equitable, whereas the employees' position was either that theratefor such jobscould be reduced only to a figure which would produce not less than50 percentof the average standard hourly rate or that the rate could not be reduced ifitwould adversely affect the employees' take-home earnings.5 Respondent contendsthat the Union was seeking to change the 1963 Understanding,while the Union contends that the dispute was limited to what the proper interpretationof their understandingshould be.It is unnecessary to resolve this question, and there isinsufficient evidence in the record upon which to do so.Regardlesss of whether theUnionwas seekingto obtaina change inthe 1963 Understandingor merely was asking forthe Company'sconcurrenceto its interpretation of the Understanding, contrary to theRespondent,the dispute, and the Union's position in respect thereto,does not reflect anefforton the part of the Union to repudiatethe Understanding. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the extent that the foregoing testimony by Nassar tends to contradictWallen`s,testimony, I creditWallen.Wallen, who was eagerly sincere in hismanner at thehearing, impressed me as having described the events about which he wasquestionedprecisely as he remembered them.On the other hand, I was not equallyimpressedwith the demeanor of Nassar as a witness in this proceeding.Nassar wasunneces-sarily argumentative and gave the impression that he was trying to fit his testimonyinto the mold of the Union's case.In March 1964 Wallen complained to Nassar about sporadicinstancesof slowdownin the plant.Although Nassar argued with Wallen that no slowdown was takingplace, in reply to a letter from Wallen, Nassar advised that "the slowdown was notauthorized by the International Union."On April 23, 1964, the employees went onstrike, despite a no-strike provision in the 1963 Understanding.The strike was notauthorized by the Union.Contrary to the contentions of the Respondent, I find thatthe Union's attempts to induce the employees to return to work and its repudiationof the strike were genuine.6The picketing nevertheless continued until June 6, 1964.After the strike began, the. Company commenced hiring replacements for the'striking employees and within 10 days there were between 20 and 26 persons at work,including 3 or 4 employees who had abandoned the strike and, according to Wallen,the operating conditions at the plant were good.?Although Respondent's positionis that at some point after the strike began the Union lost its majority, it did not,prior to the commencement of this proceeding, advise the Union that it questionedthe Union's status as the representative of its employees.On May 4, 1964, Henry J. Read, an attorney, wrote to Nassar on behalf of theCompany. In pertinent part, his letter reads as follows:We are advised by Mr. Wallen that the contract dated December 1, 1963 hasnever been signed by the representatives of the union, nor has a completed copybeen returned to the company.We are advised further that the employees are presently on strike, although,Article XIII of the contract contains a no-strike clause and further requires the-international officers and local officers to cooperate with the company in termi-nating any occurrence in violation of the no-strike clause.Before we are able to advise Crescent Bed Company as to what further pro-cedure should be taken in connection with the alleged grievances, we wouldwant to know what position the international union takes with reference to thecontract.If the international and the local are indisagreementas to whetherthereisorisnot a contract, we would want to be advised of that fact.On theother hand, if the international and the local agree that there is a contract, we-would appreciate your explanation as to why a signed copy has not been fur-nished to the company.Nassar replied on May 8, advising merely that an executed copy of the December-1963 Instrument had been delivered to the Company on that date .8° I find that neither of the following impugns the good faith of the Union in its repudia-placardsadvertising that Local Union 3551, United Steelworkers of America, AFL-CIO,was on strikeor the fact that at a conference held on May 22, 1964, between representa-tives of the Company and the Union, Wallen was informed that the Union was unable toget the men back to work unless the Company madesome concessions.7No evidence was offered as to the size of the Company's laborforce prior to the strike-or on the date of the hearing.8 General Counsel introduced in evidence two documents presumably for the purpose of-explaining the Union's delay in returning the December 1963 Instrument to the Company.The first is a letter of inquiry about the Instrument from Warren V. Morel to CliffordShorts at the Union's Pittsburgh office, dated May 1, 1964.No explanation is offered onbehalf of the Union as to why Morel, Nassar, or other representative of the Union who had'been dealing with the Company had not made an inquiry any earlier. The second is aletter, dated May 14, 1964, from Shorts to Oral L. Garrison, the Union's district director-at Tampa, Florida, advising that "the signatures of the International Officers were affixed-on January 15, 1964, but the copies which should have been returned to your office wereinexplicably held here in the Contract Department until a few weeks ago."While Shorts"letter states that the delay was inexplicable, Wallen's testimony suggests that the reasonmight have been a request by Nassar or other representative of the Union that deliveryof the Instrument be withheld until the dispute with the Company concerning incentiverates shouldbe resolved. THE CRESCENT BED COMPANY, INC.305On May 12, 1964, Wallen wrote to Nassar advising that:The action of the union in striking the company, coupled with the refusal toreturn a signed copy of the signed agreement-all considered against the back-ground of the union's attempt to conduct further negotiations pertaining to therates in effect in the plant since December-lead the company to the inevitableconclusion that there is at this time no contract in effect between the companyand the union.At all times since December 1963, the union has taken the position that itwas free to continue the negotiation of rates.This position is completely incon-sistent with the existence of a final and complete agreement between the parties.Your signmg and returning a copy of the contract some three weeks after thebeginning of the strike cannot create an effective contract where none existedprior to the strike.Please be advised of our willingness to discuss any phase of this matter atsuch early date and timeas ismutually convenient .9Nassar answered by letter, dated May 15, 1964, advising that the Union deemed theagreement to be in full force and effect. In addition, he called attention to varioustransactions since December 16, 1963, such as the processing of grievances, to showthat both parties had been acting in a manner which indicated that they consideredthemselves bound by a contract.Wallen replied on May 18.He assured Nassarof his willingness to meet "at any time to discuss any and all matters pertaining toour present problem" and suggested that a meeting should be arranged for an earlydate which should be attended by their respective attorneys.Such meeting was held on May 22, 1964. Read on behalf of the Company advisedthe Union that it was his opinion that no contract existed.There was discussionregarding the termination of the strike and the union representatives stated that,although they had made every effort to end the strike, unless they have somethingto offer the membership they could not successfully prevail upon the men to returnto work.On May 25 Read wrote to Nassar advising that the Company was unwill-ing to make any concessions but offered to meet again if Nassar or the Union'sattorney "feel that there is any purpose in discussing this matter further."Nassarreplied on June 9 by letter in which he reasserted his opinion that the December 1963Instrument is still in full force and effect and complained that the Company was notcomplying with the dues checkoff provision thereof since April and requested a senior-ity list.Read answered on June 12 advising that the Company does not feel obli-gated to comply with Nassar's request.General Counsel asserts that "since May 12, Respondent has implemented numer-ous changes in terms and conditions of employment, in derogation of the contractand without notice to and bargaining with the Union as collective bargaining repre-sentative of Respondent's employees in an appropriate unit."While there is nodispute that the Company has repudiated any contract it may have had with theUnion and there is uncontradicted testimony that the Company has refused to processgrievances, to accept union checkoff cards and to furnish the Union with a senioritylist,theGeneral Counsel has not established that the Company unilaterally haseffected any other changes in the terms and conditions of employment of the employ-ees inthe certified collective-bargaining unit.10B. ConclusionsThe complaint sets forth three separate grounds for the alleged violations of Sec-tion 8(a)(5), and derivatively Section 8(a)(1), of the Act on the part of theRespondent:6While Wallen in said letter advised the Union that the Company did not recognize theDecember 1963 Instrument as an effective agreement, it is significant that he did notexpress anydoubt that the Union still continued as the representative of the Company'semployees and that he affirmatively expressed his willingness to continue discussions withthe Union.lo-General Counsel introduced in evidence a document, dated September 1, 1964, pur-porting to state company policy regarding vacations and other employee benefits and asecond document, dated August 24, 1964, purporting to set forth piecework rates for thespring and wire department.Absent testimonial explanation, these documents alone donot establish that any changes had been effected thereby. So far as the record showsthey merely recapitulated the rates and benefits in effect since December 1, 1963. Simi-larly, the testimony of Nassar,concerning alleged unilateral changes by the Company, un-supported by specific examples, is too vague and general to constitute proof of unlawfulunilateral action on the part of the Company since May 12, 1964. ,306DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst, it alleges that the Respondent has terminated, and since May 12, 1964, hasrefused to give effect to, the 1963 Understanding without having complied with therequirements of Section 8(d) of the Act.For the reasons explicated below I findmerit to this allegation.Second, the complaint alleges that since May 12, 1964, the Respondent has refused.to bargain collectively with the Union "in that Respondent has refused to give effectto the union-security provisions of the [1963 Understanding], while asserting that it-doubts the Union's status as the representative of the majority of the employees inthe appropriate unit . . . ."Although Respondent in its brief contends that the Unionno longer is the majority representative of its employees, no evidence was adducedat the hearing that the Company had made such assertion to the Union at any relevanttime.To the contrary, the evidence in the record indicates that, at all the relevanttimes, the Company was willing to bargain with the Union. Furthermore, this alle-gation does not assert that the Company has failed or refused to bargain with theUnion when requested to do so, but only that the Respondent has refused to giveeffect to the union-security provisions thereof.Such charge of breach of contractdoes not allege an unfair labor practice.Association ofWestinghouse SalariedEmployees V. Westinghouse Electric Corp.,348 U.S. 437, footnote 2. In addition,although General Counsel has proved that the Company refused to accept checkoffcards, no evidence was adduced to establish that it refused to give effect to the union-security provisions of the 1963 Understanding.Thus, not onlyis there a failure ofproof to support this allegation of the complaint, but even if the facts alleged hadbeen proved, they would not establish an unfair labor practice.Third, the complaint alleges that:Commencing on or before May 12, 1964, and at all times thereafter, Respondentrefused, and has continued to refuse, to bargain collectively with the Union asthe exclusive collective bargaining representative of all of the employees in theunit ... in that Respondent negotiated with the Union in bad faith.This allegation seems to aver that the Company engaged in discussions and confer-ences with the Union without any sincere intention of arriving at a mutually accept-able agreement.No evidence whatsoever was adduced in support of any such con-tention.In his brief General Counsel describes the scope of the issues herein to beas follows:The gravamen of the violation of Section 8 (a) (1) and (5) alleged in the Com-plaint in this matter is the Respondent's termination on May 12 of, and its sub-sequent refusal to give effect to, the collectivebargainingcontractagreed uponon December 1, 1963, and signed by representatives of the Union and Respond-ent on December 16, 1963. After May 12, as an incidence of its terminationof the contract, Respondent ceased giving effect to the union-security provisionsof the agreement and effected additional unilateral changes in the terms andconditions of employment of its employees without prior notice to and bargain-ing with the Union; all, in derogation of the contractual and statutory rights ofits employees and the Union.The contention that the Respondent failed to give effect to the union-security provi-sions of the 1963 Understanding is an argument in support of an alleged breach ofcontract but not of an unfair labor practice and, in any event, is not sustained bythe evidence.The contention that the Company effected unlawful unilateralchangesin the terms and conditions of employment of its employees I likewise find has not.been established by the evidence."There is no dispute that on November 30, 1963, when the negotiationswere con-cluded, the Union was the lawful representative of the employeesfor whom it wasbargaining.The parties' contract was not reduced to writing until December- 16,1963, and even at that date was not fully executed because the representatives oftheUnion who conducted and attended the negotiations alone did not have theauthority to execute a written collective-bargaining agreement on behalf of the Union.The Board has observed that "[i]n the field of labor law,it iscustomaryto considera written document embodying the terms of a collective bargaining relationship asthe contractbetween the parties and that it is not to be effective until signed by both"I have assumed that General Counsel by said contention is not referring to conductincidentalto Respondent's termination of its contract with the Union, such as Respond-ent's refusalto furnish the Union with a seniority list, to honor the checkoff provisionof the contract, or to accept grievances filed by the Union, otherwise there would be nodifference between the first and third allegations summarized above. THE CRESCENTBED COMPANY, INC.307parties to the agreement." 12However, this custom will give way to a contraryintention on the part of the contracting parties.The Act does not require collective-bargaining agreements to be reduced to writing and signed in order to be effective.13"[A] contract may be validly entered into even though the writteninstrument evi-dencing the terms of said contract has not been executed by the parties." 14In this case, the December 1963 Instrument was not executed by the Internationalofficers of the Union and delivered to the Company until May 8, 1964. The signa-tures of Staff Representative Nassar and the members of the local union committeeaffixed to the Instrument on December 16, 1963, were not adequate to bind theUnion, because under its constitution and pursuant to its practices, collective-bargaining agreements require the approval and signatures of theInternational offi-cers.Respondent contends that the events which transpired after the conclusion ofthe parties' negotiations prevented the December 1963 Instrument from becomingan effective contract on May 8, 1964, or before such date.15However, itis unneces-sary for me to resolve this question in order to decide the single remainingissue inthis case; namely, whether the Respondent terminated an oral agreementwithoutfirst complying with the conditions set forth in Section 8(d) of the Act.16On November 30, 1963, the representatives of the Company and the Unionreachedan understanding as to an agreement to succeed the 1961 contract which terminatedthat night. Immediately thereafter both parties began to deal with each other on thebasis that the 1963 Understanding was in full force and effect and binding upon themand both parties accepted the benefits that flowed therefrom.Thus, on December 1,1963, the Company put into effect the wage adjustments called for by the Under-standing.The Union and the Company thereafter began to processgrievances pur-suant thereto.Later,when a dispute arose concerning adjustments of incentiverates, both parties treated with each other on the basis that the terms of the 1963Understanding were controlling.17 In addition, the Company, as it had a right todo under the 1963 Understanding, solicited and obtained the Union's cooperation inits attemptsto overcome the effects of a wildcat strike thatbegan onApril23, 1964.Accordingly, I find that as of December 1, 1963, the Company and the Union hadentered into a contractual relationship based upon the oralagreementreached by,their representatives on November 30, 1963.On April 23, 1964, the employees of the Companybegan a strike.The Respond-ent arguesthat this constituted a renunciation of any contractthen existing betweenthe Company and the Union. However, contrary to the Respondent,I find that theUnion did not call the strike, did not thereafter ratify it, and did notcondone theaction of its members who participated in it.Thus, I find that the strike did notconstitutea renunciation by the Union of its contractual relationship with the Com-pany or a breach of any of its contractual obligations to the Company.18TheRespondent also argues that "the Union, over a period of nearly 5 months conducteditself in a manner wholly inconsistent with the existence of an agreement." I find'Associated Machines, Inc.,114 NLRB 390, 391, enfd. 239 F. 2d 858 (CA. 6).13HamiltonFoundry & Machine Co. v. International Molders & Foundry Workers Unionof North America,193 F. 2d 209, 213-214, and cases cited therein.141HamiltonFoundry & Machine Co., supra,at 213.'5 If, as Respondent contends, the Union did not represent a majority of the Company'semployees in an appropriate unit on May 8, 1964, the Union may not then have had thelegal capacity to accept and to place in effect the December 1963 Instrument by thedelivery of an executed copy thereof to the Company on that date. SeeInternationalLadies' Garment Workers' Union, AFL-CIO v. N.L.R B. (Bernhard-Altmann),366 U.S. 731.10There is no question that if the oral understanding had been validly superseded bythe written Instrument on May 8, 1964, the Respondent has committed unfair labor prac-tices byrefusingto honor the latter agreement.17 Even if Respondentis correctin its contention that the Union was seeking to negotiatefor a change in a provision of the 1963 Understanding, this still would reflect a recognitionon the part of the Union that it was bound by the Understanding.18 On May 22,unionrepresentatives advised the Company that they were unable toinduce the strikers to return to work unless the Company was prepared to make someconcessions.This statement was merely an iteration of the existing state of facts andan acknowledgement by the Union that it had no control over the strikers. Particularlyas by such date the Union had delivered to the Company an executed copy of the Decem-ber 1963 Instrument, the statements made at the May 22 meeting cannot be construedas an attempt by the Union to renounce its contractual relationship with the Company.See alsoLocal 721 v. Needham Packing Co.,376 U S. 247.221-3T4-66-vol. 15T-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDno support for this contention.To the contrary, except for the one remark madeby Nassar to Wallen in February or March 1964, the Union's conduct throughoutthe timesrelevant hereto was wholly consistent with its recognition of the existenceof a contractual relationship with the Company. Furthermore, the remark attributedtoNassar by Wallen is not susceptible to the interpretation that the Union hadrenounced the 1963 Understanding which was governing its relationships with theCompany in view of the fact that the union representatives continued in their effortsto resolve the incentive wage dispute through discussions and negotiations with theCompany and otherwise, at least so far as the record shows, continued to observeits obligations under the 1963 Understanding.Respondent's principal argument is that the Union's representativesat the negotia-tions had no authority to enter into any agreement with the Company and that theeffectiveness of any contract negotiated by them "depended upon its acceptance bythe International."According to the Respondent, "We are not concerned here withdeciding whether the International would have, in all probability, accepted the con-tract as of December 15, 1963. The fact is that it did not accept and its subsequentactions conclusively show that it rejected the proposal."This positionseems to bebased on a theory that no contract, in the circumstances of this case, could havebecome effective before it was countersigned and delivered by the Union's Interna-tional officers.In advancing this argument Respondent does not attemptto explainthe relationship that existed between the Company and the Union after the conclu-sionof their negotiations and before the alleged rejection of the December 1963Instrument.Were the rules pertaining to ordinary commercialagreementsapplicable here, Imight well find that the Understanding reached between the company -representativesand the union representatives on November 30, 1963, did not resultin any agree-ment, either oral or written, coming into effect before the same was approved andsigned by the International officers.However, "a collective bargainingagreementisnot an ordinary contract. `. . [I]t is a generalized code to govern a myriad ofcases which the draftsmen cannot wholly anticipate .... The collective agreementcovers the whole employment relationship. It calls into being a new common law-the common law of a particular industry or of a particular plant."'John Wiley andSons v. Livingston,376 U.S. 543, 550. For the purposes of determining the issuesherein itisnotnecessary for me to decide whether the writing which was finallydelivered to the Company by the Union on May 8 is the contract between the partiesand subsists during the entire term stated therein.What I do find is that on Novem-ber 30, 1963, the Company and the Union reached an oral agreement effective as ofDecember 1, 1963. Both parties thereafter acted (at least until May 12, 1964) onthe assumption that they were bound by the terms of the 1963 Understanding; theyaccepted the benefits of the agreement and fulfilled their respective obligations there-under.The Company did not question the authority of the representatives of theUnion to enter into the Understanding and the union representatives conducted them-selves as if they had such authority.A relationship between the Company and theUnion had therefore come into existence pursuant to which the terms and conditionsof employment were established for those of the Respondent's employees who wererepresented by the Union. Such relationship arising out of a consensual agreementbetween the Company and the representative of its employees constitutes a contractwithin the meaning of Section 8(d) of the Act.In reaching the conclusion that an oral agreement between the Union and theCompany became effective on December 1, 1963, I have not ignored the fact thatNassar did not have authority to execute a written agreement on behalf of the Union.However, despite such limitation, Nassar was clothed with apparent authority toenter into a contractual relationship with the Company and the Union is thereforebound by the commitments made by Nassar within the scope of his apparent author-ity.Furthermore, through the correspondence between Nassar and District DirectorGarrison in early January 1964, Nassar's superiors had obtained timely knowledgeof the fact that Nassar had entered into an agreement on behalf of the Union andthat the terms of the agreement had become immediately effective. In such circum-stances the Union by not repudiating Nassar's actions and by permitting its membersto accept the benefits of the oral agreement negotiated by Nassar effectively ratifiedthe contract.Any view other than that an oral contract had become effective onDecember 1, 1963, could lead to indefensible results.To illustrate:Assume thatthe Union had rejected the December 1963 Instrument after the terms of the 1963Understanding had been in effect for a period of time (and that there wasno issueas to the Union's continuing majority). Such rejection would then have been effec-tive to reopen negotiations between the Company and the Union-but from a differ- THE CRESCENT BED COMPANY, INC.309ent starting point than the original negotiations because the gains obtained as a resultof the original negotiations would already be in effect. In such circumstances, tohold that no contract was in existence between December 1, 1963, and the date ofthe Union's rejection would place the Union in the advantageous position of beingable to retain the benefits of the earlier bargain while avoiding the obligationsimposed upon contracting parties by Section 8(d) of the Act.Thus, the primaryobjective of Section 8(d) of providing for a cooling-off period during which timenegotiations can be conducted free of an overhanging threat of strike or lockoutwould be frustrated.")As I find that an oral contract came into existence as of December 1, 1963, I fur-ther find that in accordance with Section 8(d) of the Act neither the Company northeUnion had the right to terminate or modify such contract without complyingwith the conditions set forth in said section of the Act.Accordingly, as the Companyon May 12, 1964, purported to terminate the contract without complying with therequirements of Section 8(d), I find that it has violated Section 8(a) (5) of the Act 20IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations, described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engagedin certainunfair laborpractices,I shall recommend that the Respondent cease and desist therefrom and takecertainaffirmative action designed to effectuate the policies of the Act.I have found that the Respondent on May 12, 1964, unlawfully terminated theoral agreement it had enteredintowith the Union on November 30, 1963, and sincesaid date it has refused to give effect to some of the terms and provisions thereof.In order to remedy such unfair labor practices, I shall recommend that the Respond-ent cease and desist from refusing to honor, enforce, and maintain in effect its 1963Understanding with the Union until such time as said agreement shall be lawfullyterminated.The order recommended herein would not be effective in promotingstability in collective-bargaining relationships if the Company should be privilegedhereunder to terminate its contract with the Union within approximately 60 daysfrom the date hereof after the lapse of almost a year during which the Respondentunlawfully has been avoiding its statutory collective-bargaining obligations. "[A] bar-gainingrelationship once rightfully established must be permitted to exist and func-tion for a reasonable period in which it can be given a fair chance tosucceed."Franks Bros. Company v. N.L.R.B.,321 U.S. 702, 705.Accordingly, in order togive the Company and the Union adequate opportunity to developa meaningfulrelationship as contracting parties, I shall recommend that the Respondent shall notterminate its 1963 Understanding prior to November 30, 1966. I have selected saiddate as the earliest date on which the Company may terminate its 1963 Understand-ing because it was the date originally selected by the Company and the Union them-selves for such purpose and because it will not suspend for an undue length of timethe opportunity of Respondent's employees to select another or no representative 21General Counsel has not established that Respondent unlawfully has made anyunilateralchanges in the wages or the other terms and conditions of employment ofthe employees covered by the 1963 Understanding.Furthermore, this proceedinghas developed from a dispute between the Company and its employees and the Unionconcerningthemeaningof certain provisions of the 1963 Understanding which10 In my view the right which the Union reserved to itself to reject the oral agreemententered into on its behalf by Nassar made such agreement one for an indefinite term,rather than for a fixed term.Either party could have terminated said oral contract inthe manner permitted by and in accordance with the requirements of Section 8(d) of theAct.Boeing Airplane Company v. N.L.R.B.,174 F. 2d 988, 991 (C.A.D.C.).CentralIllinoisPublic Service Company,139 NLRB 1407, 1414-1415, in which the Board wasconcerned with the circumstances under which a contracting party may refuse to engage infurther negotiations is distinguishable from the instant case which is concerned with theapplicability of Section 8(d) (1), (2), (3), and (4) to oral agreements.90N.L.R.B. v. Lion Oil Company,352 U.S. 282.91 SeeN.L.R.B. v. Warrensburg Board & Paper Corp.,340 F. 2d 920 (C.A. 2). 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorizes the Company to make certain unilateral changes in incentive rates.Asthe parties'contract contains comprehensive grievance and arbitration provisions,I believe that a good-faith effort on the part of the Company and the Union toresolve such dispute,as well as any other differences that may exist between themconcerning the interpretation and application of their contract,by following the pro-,cedures of and using the machinery provided by their contract would achieve moresatisfactory results than for the Board to exercise its jurisdiction to resolve suchmatters in this case.Accordingly,I shall not include herein any recommendationthat the Respondent make whole employees for loss of earnings by reason of anyaction it may have taken unilaterally in breach of its 1963 Understanding.It shouldbe understood,however,that the intent of the Recommended Order herein is thatthe terms of the 1963 Understanding shall be given retroactive effect to December 1,1963,the effective date of the parties'contract.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.By terminating on May 12, 1964,the oral collective-bargaining agreement thatithad entered into with the Union on November 30, 1963,covering the employeesin the appropriate collective-bargaining unit described below, without having com-plied with the conditions of and without having followed the procedures set forthin Section 8(d) of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of the Act.The appropriatecollective-bargaining unit is composed of all production and maintenance employeesemployed at Respondent'sNew Orleans,Louisiana,plant, including truckdrivers,excluding office clerical employees, guards,and supervisors as defined in the Act.2.By the foregoing conduct Respondent has interfered with its employees in theexercise of the rights guaranteed in Section 7 of the Act,and has thereby engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]L D. Lowe(Trustee for Barber J.Thomas, Richard C. Lydle andMarilyn K.Lyren), doing business as Thermo-Rite Manufac-turing Company, and John E.Lydle and I. D. Lowe(Trusteefor Barber J. Thomas, Richard C. Lydle and Marilyn K.Lyren),doing business as Ken-ToolMfg. Co.andPatrickBearer,Walter Cassidy and Helen O'Harra, Charging PartiesI.D. Lowe(Trustee for Barber J. Thomas, Richard C. Lydle andMarilyn K. Lyren),doing business as Thermo-Rite Manufac-turing CompanyandPhilip Eiseman,Robert Reed,StanleyBish and James Goudy, Charging Parties.Cases Nos. 8-CA-3771(2), 8-CA-3771(5), 8-CA-3771(6), 8-CA-3771(1), 8-CA-3771(3),8-CA-3771(4), and 8-CA-3771(7).March 3,1966DECISION AND ORDEROn November 19, 1965, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommended that it cease and desist therefrom157 NLRB No. 23.